DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the claims
Claims 1-10 are pending. Claims 1-10 are presented for examination on the merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

Claim(s) 1-8 is/are rejected under pre-AIA  35 U.S.C. 102(b)/102(e) as being anticipated by Szeto (US2007/0015711, cited in the IDS dated 7/2/2020).

Therefore the reference is deemed to anticipate the instant claims above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szeto (US2007/0015711, cited in the IDS dated 7/2/2020) in view of Yildirim et al. (Annals of the New York Academy of Sciences, published online 18 April 2007, cited in the IDS dated 7/2/2020).
Szeto is relied upon as above. Szeto also discloses a method of treating diabetes by applying/administrating the antioxidant peptides SS-20 and SS-31 (e.g., Figure 35).
Yildirim et al. disclose a study aimed to investigate the serum copper (Cu), zinc (Zn), nitric oxide (NO), glutathione (GSH), advanced oxidation protein products (AOPP) levels, and superoxide dismutase (SOD) activities with diabetic retinopathy severity. Twenty-five patients with proliferative diabetic retinopathy (PDR group 1), 25 patients with nonproliferative diabetic retinopathy (NPDR group 2), and 25 nondiabetic controls (control group) were included in the study. Patients who had macrovascular complications of diabetes (coronary arterial disease, peripheric vascular disease) were excluded. The major finding of Yildirim et al.'s study was that they did not observe any differences between group 1 and 2, which Yildirim et al. aimed to discuss the severity of diabetic retinopathy. As the levels of SOD and Zn were not different between the groups, statistically significant differences were observed for GSH, NO, and Cu levels when compared to control group. Advanced oxidative protein products (AOPP) levels were statistically increased in group 1 compared to control group. Yildirim et al. teach that it can be suggested that hyperglycemia in DM is associated with accelerated nonenzymatic glycation and oxidative stress (e.g., abstract). Antioxidant supplements and mineral replacement may be a part of medication in diabetic patients after glycemic control.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to treat diabetic retinopathy using the preferred antioxidant peptides SS-20 and SS-31 of Szeto. One of ordinary skill in the art at the time the invention was made would have been motivated to do so because Szeto discloses a method of ameliorating diabetes using SS-20 and SS-31 and because hyperglycemia in diabetes mellitus is associated with accelerated nonenzymatic glycation and oxidative stress as taught by Yildirim et al. and because Yildirim et al. teach that antioxidant supplements and mineral replacement may be a part of medication in diabetic patients after glycemic control. One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that, as taught by Yildirim et al., diabetes retinopathy is a consequence of diabetes, and because advanced oxidative protein products (AOPP) levels were statistically increased in proliferative diabetic retinopathy compared to control group (e.g., pages 204-205).
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claims 9-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szeto (US2007/0015711, cited in the IDS dated 7/2/2020) in view of Marcus et al. (US 2007/0259843, cited in the IDS dated 7/2/2020).
Szeto is relied upon as above.
Szeto does not expressly teach the use of carotenoids or anecortave acetate in the treatment of macular degeneration.
Marcus et al. describe a new class of xanthophyll-linked drugs that effectively treat such blinding retinal diseases as age-related macular degeneration, retinoblastoma, diabetic macular edema and retinopathy. With advances in pharmacologic interventions for these diseases, the xanthophyll-mediated drug delivery system of the present invention provides ocular specificity and minimal systemic side effects. The invention of Marcus et al. comprises a compound for the treatment of an eye disorder comprising a therapeutic agent linked to a carotenoid. In an embodiment, the carotenoid comprises a xanthophyll carotenoid. According to Marcus et al. a therapeutic agent is a compound that has the ability to ameliorate, prevent, or cure a particular disease, a carotenoids are lipophilic pigments having absorption peaks ranging from 450-480 nm, and that are red, orange or yellow in color. Carotenoids include carotenes and xanthophylls. Also, Marcus et al. teach that a carotene comprises a hydrocarbon carotenoid, and a xanthophyll comprises an oxygenated carotene. Preferably, the compounds, compositions, and methods of Marcus et al. allow for increased uptake of the therapeutic agent in the eye as compared to uptake of the therapeutic agent when the carotenoid carrier is not used. Thus, the doses for each prodrug may depend upon the nature of the therapeutic agent, as well as the nature of the carotenoid carrier. In an embodiment, the prodrug is administered in a dosage amount that ranges from 50 mg/kg q.d. (i.e., per day) to 0.01 mg/kg q.d. In another embodiment, the prodrug is administered in a dosage amount that ranges from 5 mg/kg q.d. to 0.1 mg/kg q.d.
Marcus et al.'s invention comprises a composition for the treatment of an eye disorder comprising a pharmaceutically effective amount of a prodrug comprising a therapeutic agent linked to a carotenoid, and a pharmaceutically acceptable carrier, wherein a pharmaceutically effective amount of the prodrug comprises an amount sufficient to ameliorate, prevent, or cure the eye disorder. In an embodiment, the carotenoid comprises a xanthophyll carotenoid. Thus, in another embodiment, the present invention comprises a compound for the treatment of a disorder in a tissue type that is known to concentrate carotenoids, comprising a therapeutic agent linked to a carotenoid. In an embodiment, the carotenoid comprises a xanthophyll. Also in an embodiment, the tissue treated comprises eye tissue, liver tissue, or fat tissue. The therapeutic agent may be almost any agent that is used to treat the
disease or disorder in question and that can be linked to a carotenoid carrier. Thus, in an embodiment, the therapeutic agent comprises an anti-angiogenic agent, an anti-neoplastic agent, an antiinflammatory agent, a non-steroidal anti-inflammatory drug (NSAID), a steroid, an antibiotic, an antiprotozoan agent, or an antiviral agent.
According to Marcus et al., preferably the carotenoid of the compounds acts as a carrier to facilitate systemic delivery of the therapeutic agent to the retina and/or the macula. As used in Marcus et al., a carrier is a compound that facilitates delivery of a particular agent (e.g., a therapeutic drug) to the target area or tissue of interest. A carrier may be covalently linked to the agent, as in the case of a carotenoid carrier which is linked to the therapeutic compound. Alternatively, the agent may be physically mixed with, or dissolved in, the carrier, as in the case where prodrugs of the present invention are dissolved in a physiological carrier (such as saline) for systemic injection.
It would have been obvious to use a carotenoid as a carrier of the SS-20 or SS-31 peptides. One of ordinary skill in the art at the time the invention was made would have been motivated to do so in order to facilitate systemic delivery of the peptides to the retina and/or the macula and to allow for increased uptake of the therapeutic agent in the eye as compared to uptake of the therapeutic agent when the carotenoid carrier is not used. One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that Marcus et al. teach that the therapeutic agent may be almost any agent that is used to treat the disease or disorder in question and that it can be linked/admixed to a carotenoid carrier.
Thus, the invention as a whole is prima facie obvious over the claims of US '784, especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,470,784 (cited in the IDS dated 7/2/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US ‘784 comprise overlapping subject matter. US ‘784 is drawn to a method for treating an ophthalmic condition in a mammalian subject in need thereof, comprising administering to the subject a therapeutically effective amount of a peptide represented by the formula D-Arg-2'6'-Dmt-Lys-Phe-NH2 or Phe-D-Arg-Phe-Lys-NH2, and further comprising separately, sequentially, or simultaneously administering a second active agent, wherein the second active agent is selected from the group consisting of vitamin A, vitamin C, vitamin E, lycopene, selenium, .alpha.-lipoic acid, coenzyme Q, glutathione, a carotenoid, aceclidine, acetazolamide, anecortave, apraclonidine, atropine, azapentacene, azelastine, bacitracin, befunolol, betamethasone, betaxolol, bimatoprost, brimonidine, brinzolamide, carbachol, carteolol, celecoxib, chloramphenicol, chlortetracycline, ciprofloxacin, cromoglycate, cromolyn, cyclopentolate, cyclosporin, dapiprazole, demecarium, dexamethasone, diclofenac, dichlorphenamide, dipivefrin, dorzolamide, echothiophate, emedastine, epinastine, epinephrine, erythromycin, ethoxzolamide, eucatropine, fludrocortisone, fluorometholone, flurbiprofen, fomivirsen, framycetin, ganciclovir, gatifloxacin, gentamycin, homatropine, hydrocortisone, idoxuridine, indomethacin, isoflurophate, ketorolac, ketotifen, latanoprost, levobetaxolol, levobunolol, levocabastine, levofloxacin, lodoxamide, loteprednol, medrysone, methazolamide, metipranolol, moxifloxacin, naphazoline, natamycin, nedocromil, neomycin, norfloxacin, ofloxacin, olopatadine, oxymetazoline, pemirolast, pegaptanib, phenylephrine, physostigmine, pilocarpine, pindolol, pirenoxine, polymyxin B, prednisolone, proparacaine, ranibizumab, rimexolone, scopolamine, sezolamide, squalamine, sulfacetamide, suprofen, tetracaine, tetracyclin, tetrahydrozoline, tetryzoline, timolol, tobramycin, travoprost, triamcinulone, trifluoromethazolamide, trifluridine, trimethoprim, tropicamide, unoprostone, vidarabine, xylometazoline, pharmaceutically acceptable salts thereof, and combinations thereof. 
Dependent claims include: “wherein the ophthalmic condition is selected from the group consisting of: cataracts, retinitis pigmentosa, glaucoma, choroidal neovascularization, retinal degeneration, and oxygen-induced retinopathy”; “wherein the peptide is D-Arg-2'6'-Dmt-Lys-Phe-NH2”; “wherein the peptide is Phe-D-Arg-Phe-Lys-NH2”; “wherein the subject is a human”; “wherein the peptide is administered intraocularly, iontophoretically, orally, topically, systemically, intravenously, subcutaneously, or intramuscularly.”
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,023,807 (cited in the IDS dated 7/2/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US ‘807 comprise overlapping subject matter. US ‘807 is drawn to a method for treating an ophthalmic condition in a subject in need thereof, comprising administering to the subject a peptide represented by the formula D-Arg-2'6'-Dmt-Lys-Phe-NH2 or Phe-D-Arg- Phe-Lys-NH2, wherein the ophthalmic condition is selected from the group consisting of: iris rubeosis, neovascular glaucoma, cotton wool patches, retinal edema, hard exudates, capillary microaneurysms, and dot hemorrhages, and wherein the subject is diagnosed as having or suspected of having said ophthalmic condition. Dependent claims include: “wherein the peptide is D-Arg-2'6'-Dmt-Lys-Phe-NH2”; “wherein the peptide is Phe-D-Arg-Phe-Lys-NH2”; “wherein the subject is a human”; “wherein the peptide is administered intraocularly, iontophoretically, orally, topically, systemically, intravenously, subcutaneously, or intramuscularly”; “wherein the peptide is administration separately, sequentially, or simultaneously with a second active agent”; “wherein the second active agent is selected from the group consisting of: an antioxidant, a metal complexer, an anti-inflammatory drug, an antibiotic, and an antihistamine”; “wherein the antioxidant is vitamin A, vitamin C, vitamin E, lycopene, selenium, .alpha.-lipoic acid, coenzyme Q, glutathione, or a carotenoid”; “wherein the second active agent is selected from the group consisting of: aceclidine, acetazolamide, anecortave, apraclonidine, atropine, azapentacene, azelastine, bacitracin, befunolol, betamethasone, betaxolol, bimatoprost, brimonidine, brinzolamide, carbachol, carteolol, celecoxib, chloramphenicol, chlortetracycline, ciprofloxacin, cromoglycate, cromolyn, cyclopentolate, cyclosporin, dapiprazole, demecarium, dexamethasone, diclofenac, dichlorphenamide, dipivefrin, dorzolamide, echothiophate, emedastine, epinastine, epinephrine, erythromycin, ethoxzolamide, eucatropine, fludrocortisone, fluorometholone, flurbiprofen, fomivirsen, framycetin, ganciclovir, gatifloxacin, gentamycin, homatropine, hydrocortisone, idoxuridine, indomethacin, isoflurophate, ketorolac, ketotifen, latanoprost, levobetaxolol, levobunolol, levocabastine, levofloxacin, lodoxamide, loteprednol, medrysone, methazolamide, metipranolol, moxifloxacin, naphazoline, natamycin, nedocromil, neomycin, norfloxacin, ofloxacin, olopatadine, oxymetazoline, pemirolast, pegaptanib, phenylephrine, physostigmine, pilocarpine, pindolol, pirenoxine, polymyxin B, prednisolone, proparacaine, ranibizumab, rimexolone, scopolamine, sezolamide, squalamine, sulfacetamide, suprofen, tetracaine, tetracyclin, tetrahydrozoline, tetryzoline, timolol, tobramycin, travoprost, triamcinulone, trifluoromethazolamide, trifluridine, trimethoprim, tropicamide, unoprostone, vidarabine, xylometazoline, pharmaceutically acceptable salts thereof, and combinations thereof”.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,549,963. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US ‘963 comprise overlapping subject matter. US ‘963 is drawn to a method for treating an ophthalmic condition in a subject in need thereof, comprising administering to the subject a peptide represented by the formula D-Arg-2'6'-Dmt-Lys-Phe-NH.sub.2 or Phe-D-Arg-Phe-Lys-NH.sub.2, wherein the ophthalmic condition is selected from the group consisting of: retinal edema and retinal vascular occlusions, and wherein the subject is diagnosed as having or suspected of having said ophthalmic condition. 
Dependent claims include: “wherein the peptide is D-Arg-2'6'-Dmt-Lys-Phe-NH2”; “wherein the peptide is Phe-D-Arg-Phe-Lys-NH2”; “wherein the subject is a human”; “wherein the peptide is administered intraocularly, iontophoretically, orally, topically, systemically, intravenously, subcutaneously, or intramuscularly”; “wherein the peptide is administration separately, sequentially, or simultaneously with a second active agent”; “wherein the second active agent is selected from the group consisting of: an antioxidant, a metal complexer, an anti-inflammatory drug, an antibiotic, and an antihistamine”; “wherein the antioxidant is vitamin A, vitamin C, vitamin E, lycopene, selenium, .alpha.-lipoic acid, coenzyme Q, glutathione, or a carotenoid”; “wherein the second active agent is selected from the group consisting of: aceclidine, acetazolamide, anecortave, apraclonidine, atropine, azapentacene, azelastine, bacitracin, befunolol, betamethasone, betaxolol, bimatoprost, brimonidine, brinzolamide, carbachol, carteolol, celecoxib, chloramphenicol, chlortetracycline, ciprofloxacin, cromoglycate, cromolyn, cyclopentolate, cyclosporin, dapiprazole, demecarium, dexamethasone, diclofenac, dichlorphenamide, dipivefrin, dorzolamide, echothiophate, emedastine, epinastine, epinephrine, erythromycin, ethoxzolamide, eucatropine, fludrocortisone, fluorometholone, flurbiprofen, fomivirsen, framycetin, ganciclovir, gatifloxacin, gentamycin, homatropine, hydrocortisone, idoxuridine, indomethacin, isoflurophate, ketorolac, ketotifen, latanoprost, levobetaxolol, levobunolol, levocabastine, levofloxacin, lodoxamide, loteprednol, medrysone, methazolamide, metipranolol, moxifloxacin, naphazoline, natamycin, nedocromil, neomycin, norfloxacin, ofloxacin, olopatadine, oxymetazoline, pemirolast, pegaptanib, phenylephrine, physostigmine, pilocarpine, pindolol, pirenoxine, polymyxin B, prednisolone, proparacaine, ranibizumab, rimexolone, scopolamine, sezolamide, squalamine, sulfacetamide, suprofen, tetracaine, tetracyclin, tetrahydrozoline, tetryzoline, timolol, tobramycin, travoprost, triamcinulone, trifluoromethazolamide, trifluridine, trimethoprim, tropicamide, unoprostone, vidarabine, xylometazoline, pharmaceutically acceptable salts thereof, and combinations thereof.”
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,188,692 (cited in the IDS dated 7/2/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US ‘692 comprise overlapping subject matter. US ‘692 is drawn to a method for treating macular degeneration in a mammalian subject in need thereof, comprising administering to the subject a therapeutically effective amount of a peptide represented by the formula D-Arg-2'6'-Dmt-Lys-Phe-NH2 or Phe-D-Arg-Phe-Lys-NH2, where the subject has drusen. 
Dependent claims include “wherein the peptide is D-Arg-2'6'-Dmt-Lys-Phe-NH2”; “wherein the peptide is Phe-D-Arg-Phe-Lys-NH2”; “wherein the subject is a human”; “wherein the peptide is administered intraocularly, iontophoretically, orally, topically, systemically, intravenously, subcutaneously, or intramuscularly”; “further comprising separately, sequentially, or simultaneously administering a second active agent”; “wherein the second active agent is selected from the group consisting of: an antioxidant, a metal complexer, an anti-inflammatory drug, an antibiotic, and an antihistamine”; “wherein the antioxidant is vitamin A, vitamin C, vitamin E, lycopene, selenium, alpha-lipoic acid, coenzyme Q, glutathione, or a carotenoid”; “wherein the second active agent is selected from the group consisting of: aceclidine, acetazolamide, anecortave, apraclonidine, atropine, azapentacene, azelastine, bacitracin, befunolol, betamethasone, betaxolol, bimatoprost, brimonidine, brinzolamide, carbachol, carteolol, celecoxib, chloramphenicol, chlortetracycline, ciprofloxacin, cromoglycate, cromolyn, cyclopentolate, cyclosporin, dapiprazole, demecarium, dexamethasone, diclofenac, dichlorphenamide, dipivefrin, dorzolamide, echothiophate, emedastine, epinastine, epinephrine, erythromycin, ethoxzolamide, eucatropine, fludrocortisone, fluorometholone, flurbiprofen, fomivirsen, framycetin, ganciclovir, gatifloxacin, gentamycin, homatropine, hydrocortisone, idoxuridine, indomethacin, isoflurophate, ketorolac, ketotifen, latanoprost, levobetaxolol, levobunolol, levocabastine, levofloxacin, lodoxamide, loteprednol, medrysone, methazolamide, metipranolol, moxifloxacin, naphazoline, natamycin, nedocromil, neomycin, norfloxacin, ofloxacin, olopatadine, oxymetazoline, pemirolast, pegaptanib, phenylephrine, physostigmine, pilocarpine, pindolol, pirenoxine, polymyxin B, prednisolone, proparacaine, ranibizumab, rimexolone, scopolamine, sezolamide, squalamine, sulfacetamide, suprofen, tetracaine, tetracyclin, tetrahydrozoline, tetryzoline, timolol, tobramycin, travoprost, triamcinulone, trifluoromethazolamide, trifluridine, trimethoprim, tropicamide, unoprostone, vidarbine, xylometazoline, pharmaceutically acceptable salts thereof, and combinations thereof.” 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Conclusion
	No claim is currently allowed.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
MMCG 03/2022